NUMBER 13-21-00358-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG
____________________________________________________________

SANDRA KAY BOYD,                                                       Appellant,

                                               v.

STEVEN MICHAEL SPANN,                               Appellee.
____________________________________________________________

             On appeal from the 275th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
         Memorandum Opinion by Chief Justice Contreras

       This matter is before the Court on appellant’s amended motion for dismissal

without prejudice. Appellant requests this matter be dismissed without prejudice and

further references a retention of a right to seek refiling.
       On March 23, 2022, this matter was abated to allow time for appellant to redraw

her brief. Appellant was ordered to file a second amended brief which complies with the

rules on or before April 12, 2022. Appellant failed to file a second amended brief and

instead filed an amended motion for dismissal without prejudice which does not

reasonably explain the failure to file a second amended brief.

       Appellant’s amended brief fails generally to comply with Rules 9.9, 38.1(g) and (i),

and 38.9(a) and (b), as required by Texas Rules of Appellate Procedure. Furthermore,

pro se litigants are held to the same standards as licensed attorneys, and they must

therefore comply with all applicable rules of procedure. Mansfield State Bank v. Cohn,

573 S.W.2d 181, 184-85 (Tex. 1978).

       If a party files a brief that does not comply with the Texas Rules of Appellate

Procedure, the court may strike the brief, prohibit the party from filing another, and

proceed as if the party had failed to file a brief. Tex. R. App. P. 38.9(a). Pursuant to

Texas Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,

the appellate court may dismiss the appeal for want of prosecution. Additionally, an

appellate court may dismiss a cause on any party’s motion for want of prosecution or for

failing to comply with the rule or notice from the clerk required a response or action. Tex.

R. App. P. 42.3(b), (c).

       Accordingly, having previously struck appellant’s amended non-conforming brief,

we reinstate the case and order the appeal dismissed for want of prosecution. See Tex.

R. App. P. 42.3(b)(c). Because this dismissal is not voluntary nor based on appellant’s

amended motion, the Court denies appellant’s amended motion. Finally, costs will be


                                             2
taxed against the appellant. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the

parties, the court will tax costs against the appellant.").

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
28th day of April, 2022.




                                               3